                 Case 2:21-cv-00270-BJR Document 21 Filed 03/22/21 Page 1 of 3




                                                THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10    PARLER, LLC,                                          Case No. 21-cv-00270-BJR
11                             Plaintiff,                   SUPPLEMENTAL DECLARATION OF
12                                                          ANGELO J. CALFO IN SUPPORT OF
             vs.                                            PLAINTIFF’S AMENDED MOTION
13                                                          FOR REMAND OR IN THE
      AMAZON WEB SERVICES, INC., and                        ALTERNATIVE FOR DISMISSAL
14    AMAZON.COM, INC.,                                     WITHOUT PREJUDICE

15                             Defendants.
16

17

18          I, Angelo J. Calfo, declare as follows:
19          1.       I am a practicing attorney in the State of Washington and a partner with Calfo Eakes
20   LLP. I am counsel for Plaintiff Parler LLC (“Parler”) in this matter. I am competent to testify and
21   have personal knowledge of the matters described herein.
22          2.       I submit this declaration in support of Plaintiff’s Amended Motion for Remand and
23   as a supplement to my prior declaration submitted on March 4, 2021 (Dkt. No. 4) with Plaintiff’s
24   original motion for remand (Dkt. No. 3). The present declaration sets forth additional information
25   regarding events occurring after the filing of my prior declaration.
      SUPPL. CALFO DECLARATION ISO PLAINTIFF’S                                           LAW OFFICES
      AMENDED MOTION FOR REMAND                                                      CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 1                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 21 Filed 03/22/21 Page 2 of 3




 1          3.       On March 12, 2021, I met and conferred via videoconference with counsel for

 2   Defendants, Ambika Doran and Alonzo Wickers, regarding Plaintiff’s amended motion for

 3   remand. During the meet and confer, I explained to Mr. Wickers and Ms. Doran that, in connection

 4   with preparing the Corporate Disclosure Statement, Parler concluded that there was no diversity

 5   jurisdiction in this case. One of Parler’s LLC members, NDM Ascendant LLC, is a Delaware

 6   citizen because one of NDM Ascendant LLC’s members is a trust with a trustee incorporated and

 7   with its principal place of business in Delaware. I further explained that as a result, Parler is a

 8   citizen of Delaware and, as Defendants are both Delaware citizens, the parties lacked complete

 9   diversity. I noted to opposing counsel that, in Defendants’ removal notice, they alleged that Parler

10   was a citizen of Nevada because that was the state where it was formed. I explained that, since

11   the filing of our original remand motion, we researched that legal assertion and found that

12   established Ninth Circuit precedent holds that an LLC’s citizenship for diversity purposes is

13   determined by the citizenship of its members and not the state in which the LLC was formed. I

14   asked Mr. Wickers and Ms. Doran what legal or factual investigation Defendants had conducted

15   on Parler’s citizenship prior to filing the notice of removal in this case, but Mr. Wickers and Ms.

16   Doran declined to state what investigation had been undertaken. I suggested in this conversation

17   and in subsequent email whether they hurriedly filed the removal notice with this inaccurate legal

18   and factual assertion in order to get the removal notice on file before they were served so as to take

19   advantage of the questionable snap removal procedure. Opposing counsel has not responded to

20   this assertion, which I have made both verbally and in writing. I also asked whether Defendants

21   would stipulate to remand of this case, given the lack of diversity, but Mr. Wickers and Ms. Doran

22   stated that Defendants would not stipulate to remand at that time because they needed additional

23   time to consider Parler’s request.

24          4.       I subsequently provided Mr. Wickers and Ms. Doran with case law relied upon by

25   Parler LLC for purposes of establishing the lack of diversity, and I informed Mr. Wickers and Ms.
      SUPPL. CALFO DECLARATION ISO PLAINTIFF’S                                            LAW OFFICES
      AMENDED MOTION FOR REMAND                                                       CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 2                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
                   Case 2:21-cv-00270-BJR Document 21 Filed 03/22/21 Page 3 of 3




 1   Doran that if after three business days (i.e. by close of business on March 17, 2021) Defendants

 2   would still not stipulate to remand, then Parler would file an amended motion for remand.

 3            5.       Thereafter I exchanged emails with opposing counsel relating to their request for

 4   additional information (which, in effect, would be post-removal jurisdictional discovery) to

 5   support their speculation about the nature of the trust that is a member of NDM Ascendant LLC.

 6   I explained to opposing counsel that it was their obligation and their burden to prove diversity

 7   before removing, and that their efforts to obtain discovery after having removed the case based

 8   upon inaccurate statements of law and fact was improper. I nonetheless provided them with

 9   additional case law showing that the new theory of removal they were trying to develop lacked

10   merit.

11            6.       Defendants requested additional time via email to evaluate stipulating to remand

12   and Parler agreed to allow until noon on Monday, March 22, 2021. Nonetheless, Defendants still

13   have not agreed to stipulate to remand, even ten days after the parties’ meet-and-confer on the

14   issue. Accordingly, Parler has satisfied its obligation to meet and confer in accordance with

15   Section II(C) of this Court’s Standing Order.

16            I declare under perjury of penalty under the laws of the State of Washington and the

17   United States that the foregoing is true and correct.

18

19            Signed at Seattle, Washington, this 22nd day of March, 2021.

20

21
                                                     By   s/Angelo Calfo
22                                                     Angelo J. Calfo, WSBA# 27079

23

24

25
      SUPPL. CALFO DECLARATION ISO PLAINTIFF’S                                           LAW OFFICES
      AMENDED MOTION FOR REMAND                                                      CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 3                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
